DETAILED CORRESPONDENCE
Election/Restrictions
Applicant’s election without traverse of Group A (Figs 1-3), Group 1 and Group II in the reply filed on 11/22/2021 is acknowledged. Claims 11-13 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group 2, Groups B-H, and Group III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2021.

Remarks
Claims 1-10 and 14-15 are pending, with Claims 11-13 and 16-20 withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:
Regarding Claim 14 line 5, “at least two flexible arms” is claimed, but is not found in the provided disclosure. The disclosure [0045] claims “flexible prongs (631)”, however the “flexible 

Regarding Claim 14 lines 6 and 7, “straight segments” is not in the provided disclosure. Instead, in SPEC [0045] and Fig. 11, “substantially linear segments” (632) are disclosed. For the purposes of examination, the examiner is interpreting “straight segments” to mean “substantially linear segments”. Corrections to claim language should be made accordingly.

Regarding Claim 14 lines 7 and 8, “first bend” and “second bend” is not in the provided disclosure. Instead, in SPEC [0045] and Fig. 11, “bent segments” (633) are disclosed. For the purposes of examination, the examiner is interpreting “first bend” and “second bend” to mean “first bent segment” and “second bent segment”. Corrections to claim language should be made accordingly.

Regarding Claim 15 line 2, “a traumatic configuration” is claimed, but is not found in the provided disclosure. There is only support for an “atraumatic configuration” in [0046] of the written description. For the purposes of examination, the examiner is interpreting “a traumatic configuration” to mean the “aggressive head” embodiment which causes blood vessel walls to spasm when used (SPEC [0046]). Corrections to claim language should be made accordingly. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 4 line 2, “the handle” is indefinite, as it is unclear whether “the handle” refers to (1) “the handle assembly” as claimed in Claim 1 line 2, or, (2) a new, additional handle component. For the purposes of examination, the examiner is interpreting “the handle” to mean “the handle assembly”, therefore the limitation needs to be amended appropriately.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marano JR, et al., (US 2012/0109191).  
Regarding Claim 1, Marano teaches an apparatus for occluding a vein (Fig. 1, (10)), comprising: 

a sheath (32); and 
a disruptor (Fig. 4, (33)) disposed within the sheath (32); 
a control module (Fig. 3, (12)); and 
a conduit member ((Fig. 3, (29); and further in [0029] wherein conduit member (29) within the control module (12), and conduit member (34) within the handle assembly (14) are joined via coupling (40); all this is further illustrated in annotated Fig. 2) disposed between the handle assembly (14) and the control module (12).  

    PNG
    media_image1.png
    349
    657
    media_image1.png
    Greyscale


Regarding Claim 2, Marano teaches the apparatus of claim 1, wherein the handle assembly (Fig. 4, (14)) comprises any one of an automatic injector (Fig. 5, (44)), a reservoir or any combination thereof.  

Regarding Claim 3, Marano teaches the apparatus of claim 1, wherein the control module (Fig. 3, (12)) comprises any one of a motor (Fig. 3, (22)), a control button ([0029] and Fig. 3, (26), wherein (26) is the trigger actuated by the user for deploying a drug as well as activating the apparatus, therefore is a button to control the apparatus), a control circuit ([0030] and Fig. 3, (28), wherein 28 is part of the electrical circuit connecting the control buttons to the motor, therefore is part of the control circuit), a power source ([0029] and [0030] wherein the motor (22) couples to a power source), or any combination thereof.  

Regarding Claim 4, Marano teaches the apparatus of claim 1, wherein the control module (Fig. 3, (12)) is operably coupled to the handle assembly (Fig. 4, (14)) by the conduit member (wherein both Fig. 3, (29) and Fig. 3, (34) are operably connected [0031] wherein control buttons on (12) interact with handle assembly (14) when both are engaged via connector (40), wherein (29) and (34) form the conduit member, as seen in annotated Fig. 2).  

Regarding Claim 5, Marano teaches the modified apparatus of claim 3, wherein the conduit member (Fig. 3, (29)) comprises a drive shaft (Fig. 3, (30)), wherein a first end of the drive shaft (30) is coupled to a proximal end (as seen in Fig. 2) of the disruptor (Fig. 4, (33)) and a second end of the drive shaft (30) is coupled to the motor (Fig. 3, (22) and [0045], wherein when (30) and (40) engage, they operably couple to (22) via the wire).
Regarding Claim 7, Marano teaches the apparatus of claim 3, wherein the conduit member (Fig. 3, (29) and Fig. 4, (34)) comprises a fluid transfer tubing (Fig. 6 and [0051], wherein the conduit (29) would thus become the fluid transfer tubing as it is fluidically connected to the syringe and reservoir (44), as seen in the embodiment of Fig. 6), wherein a first end of the fluid transfer tubing (29) is in fluid communication with the reservoir (Fig. 6, annotated below, wherein (29) is in fluid communication with the reservoir in (44)) and a second end of the fluid transfer tubing ((29) and (34)) is in fluid communication with the intraluminal member (Fig. 4, (32), which is in fluid communication with (34) and thus further with (29) via the connection at (40)).

    PNG
    media_image2.png
    386
    552
    media_image2.png
    Greyscale


Regarding Claim 8, Marano teaches the apparatus of claim 2, wherein the control button (seen in Fig. 5, (48), wherein on the syringe (44) is a plunger (48) which or any combination thereof. 

Regarding Claim 9, Marano teaches the apparatus of claim 3, wherein the control button (Marano [0029] and Fig. 3, (26), wherein (26) is the trigger actuated by the user for deploying a drug as well as activating the apparatus) is configured to activate any one of the motor (Fig. 3, (22)), or any combination thereof (wherein Marano [0029] teaches (26) couples or decouples (22) to activate or deactivate the motor (22)).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Marano JR, et al., (US 2012/0109191).
Regarding Claim 6, Marano teaches the apparatus of claim 5. 
While Marano doesn’t explicitly teach wherein the drive shaft is flexible, Marano does teach elasticity of the drive shaft ([0045] and [0047] wherein (30) has an expanded state and a contracted state which it transitions between, hence (30) is at least elastic, as well as being 

Regarding Claim 10, Marano teaches the apparatus of claim 1, wherein the control module is configured to be disposed remotely from the handle assembly during a vein occlusion procedure (seen in Fig. 2, wherein the control module (12) is remote from the handle assembly (14), therefore it would be obvious to one of ordinary skill in the art that they remain remote from one another when joined by the conduit and being used to perform a vein occlusion procedure).    

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Marano JR, et al., (US 2012/0109191) in view of Tal (US 2005/0055040).
Regarding Claim 14, Marano teaches the apparatus of claim 1, wherein the disruptor (Fig. 4, (33)), comprises: 
an elongate wire ([0036] wherein (33) is an elongate wire) having a distal end; and 
a disruptor tip ([0054] and in Fig. 9, wherein (33) has a distal end (52) and proximal end (50)) coupled to the distal end of the elongate wire (33),
wherein the disruptor tip (33) comprises:
 a flexible arm comprising a first straight segment (51), a second straight segment (54), and a third straight segment (56) and a first bend (seen indicated at angle “alpha” (α)) and a second bend (seen indicated at angle “beta” (β)) disposed between (as seen in Fig. 9, wherein 
While Marano teaches the disruptor tip having at least one flexible arm with first, second and third straight segments and first and second bends, Marano doesn’t explicitly teach the disruptor tip having at least two flexible arms. 
In related prior art, Tal teaches a disruptor (Tal Fig. 11, (15)) with disruptor tips (Tal Fig. 11, (34)) wherein the disruptor tips comprise at least two flexible arms comprising proximal and distal ends (Tal Fig. 11, (58) is a multi-prong assembly, further taught in [Col. 5, lines 26-36]), wherein the disruptor head is coupled to each of the distal ends of the flexible arms (as seen in Tal Fig. 11).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the disruptor tip with a first flexible arm of Marano, to have another similar flexible arm such that the resulting modification leads to the disruptor tip having at least two flexible arms, as taught by Tal, for the motivation of further enhancing the efficacy of the procedure (Tal [Col. 5, lines 44-47]).    

Regarding Claim 15, Marano in view of Tal teaches the apparatus of claim 14, wherein the disruptor head comprises any one of an atraumatic configuration (Marano [0059] wherein the wire shape may be atraumatic), a traumatic configuration (according to examiner’s interpretation, wherein the configuration is aggressive; Marano [0061] wherein the distal tip may be “aggressive” and can cut the blood vessel wall or cause a spasm in the vessel wall), and a combination thereof.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kugler et al., (US 2010/0063534) – Kugler teaches an apparatus for occluding a vein (Kugler Fig. 22C), comprising a status indicator (Kugler Fig. 25, (2504), and [0153] wherein the status indicator can indicate various conditions of the device, including vacuum source condition, flow indication, location of the device within the patient’s lumen/vessel, and negative pressure indication).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783